department of the treasury internal_revenue_service washington d c -- q q ocr -7 2p uniform issue list se t-ep- fats legend individual a company b _ plan x employer p distribution d date m date n date o dear this is in response to your letter of june19 as supplemented by a letter of date in which your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury to support the ruling requested page individual a was employed by employer p and participated plan x individual a terminated employment with employer p on date m individual a received distribution d in the form of stock of employer p individual a received no information from employer p with regard to the action necessary to roll over the stock into an ira nor did individual a receive a notice as required by sec_402 of the code on date n individual a met with a financial advisor of company b concerning the stock_distribution and was advised that the 60-day period for making a rollover into an ira had expired individual a still has the stock he received as distribution d on date o individual a received a second distribution from plan x in the form of employer p stock this second distribution was rolled into an ira within days from date o based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to distribution d because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_402 of the code concerning rules applicable to rollovers from exempt trusts provides that if a any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid in general sec_402 provides that sec_402 shall not apply sec_402 of the code provides that the transfer must be made within days of receipt to any transfer made after the day following the day on which the distributee received the property distributed sec_402 b provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability rage hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that individual a received no information from employer p with regard to the requirements for rolling over the distribution of stock into it was not until individual a met with a financial advisor of company b that he an ira became aware of the rollover requirements with respect to distributions of stock individual a’s inexperience in this type of financial transaction and lack of investment advice prevented individual a from rolling over distribution d into an ira within days therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to distribution d individual a period of days from the date_of_issuance of this ruling letter to contribute the stock received in distribution d into an ira provided all other requirements of sec_402 of the code are otherwise satisfied except the 60-day requirement distribution d will be considered a rollover_contribution within the meaning of sec_402 of the code is granted a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact sincerely yours s donzell littlejohn manager employee_plans technical group
